COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-13-00915-CR
Style:                    Joshua Booker-Lomax
                          v The State of Texas
Date motion filed*:       November 13, 2013
Type of motion:           Motion for extension to file Anders response
Party filing motion:      Appellant’s counsel
Document to be filed:     Appellant’s Anders response

If motion to extend time:
       Original due date:                 December 13, 2013
       Number of extensions granted:          0        Current Due date: December 13, 2013
       Date Requested:                    120 days or March 4, 2014

Ordered that motion is:

             Granted
             Denied
             Other: _____________________________________
         Appellant’s response to counsel’s Anders brief is due 30 days from the date the
         Anders brief was filed, or on December 13, 2013. The motion filed by counsel is
         therefore premature, and appellant may file a pro se motion for extension of time
         if such a motion is necessary. Further, granting the motion for the reasons
         provided—appellant is “unlettered in the law” and is incarcerated—would
         effectively negate the original filing deadline for an Anders response for all
         incarcerated appellants, as they apply equally to every incarcerated appellant.
         Accordingly, the motion is denied.


Judge's signature:/s/Chief Justice Sherry Radack
                
Panel consists of ____________________________________________
Date: November 21, 2013

November 7, 2008 Revision